Citation Nr: 0020255	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  98-12 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right eye disability 
secondary to the veteran's service connected left eye 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO), which, in pertinent part, 
denied the veteran's claim of entitlement to service 
connection for a right eye disability secondary to the 
service connected disability of pterygium, post operative 
residuals of a left eye injury.  The veteran filed a timely 
notice of disagreement and perfected a substantive appeal.  
In May 2000, the veteran testified at a videoconference 
hearing over which the undersigned Board Member presided.


FINDING OF FACT

There is no competent medical evidence of record which 
establishes a causal relationship between the claimed right 
eye disability and a service connected disability.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a right eye disability secondary to the veteran's service 
connected left eye disability is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection a 
right eye disability secondary to his service connected left 
eye disability.  In the interest of clarity, the Board will 
review the law, VA regulations and other authority which may 
be relevant to this claim; briefly describe the factual 
background of this case; and then proceed to analyze the 
claim and render a decision.

Relevant Law and Regulations

Secondary service connection

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (1999).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non service- 
connected condition by a service-connected condition is 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448.

Congenital or developmental defects such as refractive error 
of the eyes are not diseases or injuries for the purposes of 
service connection. 38 C.F.R. 3.303(c), 4.9 (1999).  See Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Well grounded claims

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a well-grounded 
claim is one which is plausible, meritorious on its own, or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78 (1990).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a).  Case law 
provides that, although a claim need not be conclusive to be 
well grounded, it must be accompanied by evidence.  A 
claimant must submit some supporting evidence that justifies 
a belief by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

A valid assertion of secondary service connection must 
fulfill the well-grounded claim requirement applicable to 
other claims.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Velez v. West, 11 Vet. App. 148, 158 (1998); Locher 
v. Brown, 9 Vet. App. 535, 538-539 (1996).  There must be 
evidence of the claimed disability; a service-connected 
disease or injury; and a nexus, established by competent 
medical evidence, between the two.  Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

The burden to submit evidence sufficient to establish a well-
grounded claim is the claimant's alone.  Epps v. Gober, 126 
F.3d 1464, 1469 (Fed.Cir. 1997).  In determining whether a 
claim is well grounded, the claimant's evidentiary assertions 
are presumed true unless inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

Additional law and regulations specific to this case will be 
discussed where appropriate below.

Factual Background

Service medical records reveal that the veteran injured his 
left eye while playing basketball.  There was no indication 
that the right eye was involved.  The service medical records 
are pertinently negative concerning the right eye.

Subsequent to service, outpatient treatment records from 
Kaiser Permanente dated from August 1989 to October 1989 show 
that the veteran had retinal edema in the macular left eye.

An operation record from Kaiser Permanente dated in September 
1995 shows that the veteran underwent a pterygium resection 
of the left eye.

The veteran underwent a VA examination in November 1995.  The 
assessment was possible old serous of the left eye; pterygium 
of the right eye; status post pterygium surgery of the left 
eye; and myopia.

A private medical record from Kaiser Permanente dated in 
January 1996 shows that the veteran had recurrent pterygium 
of the left eye and primary pterygium of the right.  An 
operation record also dated in January 1996 shows that the 
veteran underwent a pterygectomy of the left eye with a 
conjunctival patch.

In February 1996, service connection was granted for 
residuals of a left eye injury. 

An operative procedure record from Kaiser Permanente dated in 
March 1997 shows that the veteran underwent a conjunctive 
graft of the left eye harvested from the right eye.

The veteran underwent a VA examination in April 1997.  He 
reported a history of three surgeries on the left eye for 
pterygium.  It was said to recur almost every six months.  He 
indicated that he had surgery done the previous month wherein 
he had a right eye conjunctival graft done.  There was no 
report of foreign body sensation in the left eye.  The 
diagnosis, in pertinent part, was pterygium of the right eye.

A VA outpatient treatment record dated in September 1997 
reveals that the veteran had a small pterygium of the right 
eye.

The veteran underwent a VA examination in November 1997.  He 
indicated that he felt he was developing a pterygium in the 
right eye.  The diagnosis, in pertinent part, was pterygium 
of the right eye.

The veteran underwent a VA examination in November 1998.  The 
diagnosis was pterygium of the right eye; astigmatism, and 
center cuts of both eyes.

The veteran underwent a VA examination in January 1999.  The 
examiner opined that the conjunctive graft done in 1996 did 
not affect vision in the right eye.  The examiner indicated 
that the right eye now had pterygium and cataract.  These 
were said to have nothing to do with the graft surgery.

The veteran testified at a videoconference hearing in May 
2000.  He indicated that after the graft surgery in his right 
eye started to become red, causing his vision to become 
blurry at times and resulting in decreased visual acuity.  

Analysis

At the outset of its discussion, the Board observes that the 
veteran does not contend, and the record does not 
demonstrate, that a right eye disability was directly 
incurred during service.  Rather, the veteran contends that 
his service-connected left eye disability has caused a right 
eye disability.  

 Secondary service connection:

As indicated  above, service connection may be granted for a 
disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310 
(1999).    

As indicated above, three elements are required in order for 
a claim to be well grounded: a current disability; a service 
connected disability and a medical nexus between the two.  
See Reiber, supra.

With respect to current disability, the medical evidence 
demonstrates that a pytergium and cataract of the right eye 
currently exist.  The first Reiber element is therefore 
satisfied.   The Board notes in this connection that 
astigmatism identified in the veteran's right eye is 
considered to be a congenital or developmental abnormality 
and may not be service connected.  See Winn, supra.  In 
addition, the slight defect in the right eyelid due at the 
skin graft donor site has not been identified by any examiner 
to be a disability.  On the contrary, the January 1999 VA 
examiner specifically indicated that the graft did not affect 
the veteran's vision.
 
The second Reiber element, a service-connected disability, is 
obviously satisfied in the form of the veteran's service-
connected left eye disability.

With respect to the third Reiber element, medical nexus 
evidence, there has been presented no medical opinion which 
links the veteran's current right eye disabilities to his 
service-connected left eye injury residuals.  For that 
reason, his claim fails.  

During his testimony before the Board, the veteran asserted 
that his right eye pterygium, blurred vision, and decreased 
visual acuity was the result of the conjunctive graft 
undertaken with respect to the service connected left eye 
disability in March 1997 .  The veteran is competent to 
comment on the symptoms which he is experiencing.  However, 
his own statements cannot supply a competent medical 
diagnosis of a current medical disability, its date of onset, 
or its etiology.  These matters can only be established by 
competent medical evidence.  See Espiritu, 2 Vet. App. at 
494; Grottveit, 5 Vet. App. at 93.  Such evidence is lacking.

The Board notes in passing that the January 1999 VA examiner 
specifically indicated that the veteran's right eye pterygium 
and cataract had nothing to do with the graft surgery.  The 
Board does not rely on this opinion in its determination, 
however, since only competent evidence in the veteran's favor 
may be considered in determining whether a claim is well 
grounded.

In short, the veteran has not shown that he has a right eye 
disability which is related to his service-connected left eye 
injury residuals.  Although the Board has absolutely no 
reason to doubt the veteran's sincerity, as indicated above 
he has not presented the required medical nexus evidence.  
Accordingly, for the reasons and bases expressed above, the 
Board has concluded that the veteran has not presented a 
well-grounded claim of entitlement to service connection for 
a right eye disability secondary to the veteran's service 
connected left eye disability.  The benefit sought on appeal 
is accordingly denied.

Additional comment

Because the veteran's claim for service connection is not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps, 126 F.3d at 1454.  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  
The Court has held that the obligation exists only in the 
limited circumstances where the veteran has referenced other 
known and existing evidence.  Epps, 9 Vet. App. at 344.  VA 
is not on notice of any other known and existing evidence 
which would make the adjudicated service connection claim 
plausible.

The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to make his claim well-
grounded, namely competent medical evidence which provides a 
nexus between the his service or his service connected left 
eye disability and a current right eye disability.

The Board further points out that this requirement was 
specifically discussed during the May 2000 personal hearing 
[see the hearing transcript, pages 4-5].  The veteran was 
given the opportunity to secure such evidence, but none was 
submitted.  



ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for a right eye disability secondary to 
the veteran's service connected left eye disability is 
denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

